Title: To Thomas Jefferson from James Callaway, 21 May 1781
From: Callaway, James
To: Jefferson, Thomas


        
          Sir
          Bedford May the 21st. 1781
        
        I am Extreemly Sorry to inform you that in place of the three Hundred and eighty four Militia, Requested by your Excellency to be sent from this County to the Assistance of General Green, I have only been able to send out One Hundred and thirty some Odd men, Exclusive Officers, Notwithstanding the Utmost exertion has been Used. The Extreem Busy Season of the Year, among the Common People, Exceeds their Conception of the Necessity of Turning out, Especially as the enemy is not immediately Pressing upon them. I shall Endeavour to Punish the Delinquents Instantly, and send them down Agr[ee]able to the Instructions already given me. I am not at this time able to inform your Excellency, what Number of Militia can be sent from this County to Join Majr. General Marquis Fayette, as Tomorrow is the day on which they meet, tho’ I am Doubtfull of Marching any Considerable Number for the Reasons I have Mentioned. At the same time you may Rest Satisfied, that Nothing shall be Wanted on my Part, toward forwarding this, or any Other Publick Business Commited to my Charge, as I conceive Our Publick affairs Requires the Strictest attention. I am your Excellencys Very Hble Servant,
        
          James Callaway
        
        P.S. The Militia Ordered to General Green from this County have been Marched some time, 130 odd Privates.J.C.
        
      